DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 8, and 15 have been amended. Claims 1-20 have been examined.

Response to Arguments/Amendments
Applicant’s amendments have obviated the prior rejection under 35 USC § 112, which is withdrawn accordingly. However, the amendment has introduced a new issue as indicated in the new rejection found below.
Applicant’s arguments, see p. 10, filed 1/21/2021, with respect to the rejection(s) of claim(s) 1, 8, and 15 under 35 USC § 103, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of U.S. Patent Application Publication 2013/0054259 by Wojtusiak.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.



1. A method for assessing anonymity of a dataset, the method comprising: See ‘136, claim 1, “A method for assessing anonymity of a dataset, the method comprising:”
receiving an original dataset and an anonymized dataset; See ‘136, claim 1, “receiving an original dataset and an anonymized dataset.”
preparing a testing dataset and a training dataset for a … machine learning algorithm based on the received original dataset and anonymized dataset; See ‘136, claim 1, “creating a testing dataset and a training dataset for a machine learning algorithm based on the received original dataset and anonymized dataset.”
‘136 does not expressly claim a supervised algorithm. However, Bilenko teaches this. See Bilenko, Fig. 1, where Bilenko teaches training a model 110 based on a prepared dataset using an original dataset 102 and a labeled dataset 106. Note that labeled datasets is used by supervised algorithms.
training a machine learning model based on the prepared training dataset, …; See ‘136, claim 1, “training a machine learning model based on the prepared training dataset.” The ‘136 application does not expressly disclose using an original value as a label for the machine learning model. However, this is taught by Bilenko. See Bilenko, Fig. 1, where Bilenko teaches training a model 110 based on a prepared dataset using an 
‘136 and Bilenko does not expressly disclose wherein the machine learning model is a white box model. However, Wojtusiak teaches this. See Wojtusiak, ¶ 0028, e.g. “Rule-based models may provide a "white box" approach in which learned models may be inspected by human experts and appropriately modified, if needed.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Bilenko’s machine learning with Wojtusiak’s white box model in order to allow inspection and modification as suggested by Wojtusiak.
generating an evaluation score based on the trained machine learning model and both the prepared testing and training datasets; and See ‘136, claim 1, “generating an evaluation score based on the trained machine learning model and the prepared dataset.”
and providing a suggestion for further anonymization to a user, wherein the suggestion is made based on the generated evaluation score. See ‘136, claim 1, “wherein a suggestion for further anonymization is made based on the generated evaluation score; and presenting the generated evaluation score to a user.” 

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 8 and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/394,136 in view of U.S. Patent Application Publication 2013/0133073 by El Emam et al. (“El Emam”). 

For example, with respect to claims 8 and 15, the limitations are largely addressed in the ‘136 application as cited above with respect to the rejection of claim 1. The ‘136 application does not expressly claim 8. A computer system for assessing anonymity of a dataset, comprising: one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage medium, and program instructions stored on at least one of the one or more tangible storage medium for execution by at least one of the one or more processors via at least one of the one or more memories, wherein the computer system is capable of performing a method comprising: However, this is taught by El Emam. See El Emam, ¶ 0008-0009, e.g. “a memory; a processor … computer-readable memory containing instructions …” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the elements of the ‘136 application with El Emam’s computer system in order to provide a system for execution as essentially taught by El Emam and known to those of ordinary skill in the art.

This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 includes “wherein the suggestion is made based on the generated evaluation score.” While ¶ 0036 of Applicant’s originally filed specification describes “a suggestion for further anonymization depending on which supervised learning algorithm 204 is used,” no portion of the specification was found which describes a suggestion based on the generated evaluation score as provided in the claim. Applicant has not indicated additional supporting disclosure. Claims 8 and 15 include limitations similar to claim 1, and are rejected for the same reasons. The dependent claims are rejected as carrying the same limitations as the parent claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2013/0133073 by El Emam et al. (“El Emam”) in view of U.S. Patent Application Publication 2012/0158623 by Bilenko et al. (“Bilenko”), U.S. Patent .

	In regard to claim 1, El Emam discloses:
1. A method for assessing anonymity of a dataset, the method comprising: See El Emam, Fig. 5, depicting a method for assessing anonymity of a dataset.
receiving an original dataset and an anonymized dataset; See El Emam, Fig. 3, elements 354 and 352, depicting an original and an anonymized dataset. 
El Emam does not expressly disclose preparing a testing dataset and a training dataset for a supervised machine learning algorithm based on the received original dataset and anonymized dataset; training a machine learning model based on the prepared training dataset, using an original value as a label for the machine learning model …; However, this is taught by Bilenko. See Bilenko, Fig. 1, where Bilenko teaches training a model 110 based on a prepared dataset using an original dataset 102 and a labeled dataset 106. Note that labeled datasets is used by supervised algorithms. Bilenko teaches preparation of a testing and training data set, see ¶ 0034, e.g. “a subset of the featurized training dataset 106 may be reserved for the testing process 112, and not be input to the training process 108.” Bilenko also teaches the use of label values taken from original training data. See ¶ 0031, e.g. “Each training instance may include a corresponding label of a target variable, i.e., the value to be predicted.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the 
El Emam and Bilenko does not expressly disclose wherein the machine learning model is a white box model. However, Wojtusiak teaches this. See Wojtusiak, ¶ 0028, e.g. “Rule-based models may provide a "white box" approach in which learned models may be inspected by human experts and appropriately modified, if needed.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Bilenko’s machine learning with Wojtusiak’s white box model in order to allow inspection and modification as suggested by Wojtusiak.
generating an evaluation score based on the trained machine learning model and both the prepared testing and training datasets; See El Emam, Fig. 5, elements 504 and 506, depicting generation 504 and presentation 506 of evaluation score of a dataset 502. Also see Bilenko, Fig. 1, element 114, depicting testing results. Note that Bilenko’s testing results are based upon both the testing and training datasets since the testing process utilizes not only the testing dataset, but also the model based on the training dataset.
and providing … further anonymization to a user, wherein the [further anonymization] is made based on the generated evaluation score. See El Emam, Fig. 5, elements 508 and 512 along with ¶ 0084, e.g. “If the threshold is exceeded, (NO at 508), the dataset can be de-identified at (512) using anonymization techniques.”
El Emam and Bilenko do not expressly disclose providing a suggestion …, wherein the suggestion is made based on the score. However, this is taught by Simard. See 

	In regard to claim 8, El Emam discloses:
8. A computer system for assessing anonymity of a dataset, comprising: one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage medium, and program instructions stored on at least one of the one or more tangible storage medium for execution by at least one of the one or more processors via at least one of the one or more memories, wherein the computer system is capable of performing a method comprising: See El Emam, ¶ 0008-0009, e.g. “a memory; a processor … computer-readable memory containing instructions …” All further limitations of claim 8 have been addressed in the above rejection of claim 1.

	In regard to claim 15, El Emam discloses:
15. A computer program product for assessing anonymity of a dataset, comprising: one or more computer-readable storage medium and program instructions stored on at least one of the one or more tangible storage medium, the program instructions executable by a processor, the program instructions comprising: See El 
All further limitations of claim 15 have been addressed in the above rejection of claim 1.

Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over El Emam in view of Bilenko, Wojtusiak, and Simard as applied above, and further in view of U.S. Patent Application Publication 2006/0179075 by Fay (“Fay”).

	In regard to claim 2, El Emam and Bilenko do not expressly disclose:
2. The method of claim 1, further comprising: analyzing the anonymized dataset; determining at least one obfuscated column within the analyzed anonymized dataset; and creating a separate dataset based on the at least one obfuscated column. However, this is taught by Fay. See Figs. 1B and 4 along with ¶ 0029, describing creation of a dataset based upon an obfuscated column. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use El Emam’s datasets with Fay’s obfuscated column in order to create a data structure for testing as suggested by Fay (see ¶ 0028).

	In regard to claim 9, parent claim 8 is addressed above. All further limitations have been addressed in the above rejection of claim 2.

.


Claims 3-4, 10-11, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over El Emam in view of Bilenko, Wojtusiak, Simard and Fay as applied above, and further in view of U.S. Patent Application Publication 2011/0307423 by Shotton et al. (“Shotton”).

	In regard to claim 3, Fay also teaches:
3. The method of claim 2, further comprising: …, wherein the separate dataset includes a plurality of rows. See Fay, Fig. 4, depicting rows 422-430. El Emam as modified does not expressly disclose partitioning the separate dataset based on a predefined threshold. However, this is taught by Shotton. See Shotton, ¶ 0021, e.g. “partitioned … based on … threshold.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use that datasets of El Emam, Bilenko and Fay with Shotton’s partitioning in order to prevent overfitting as suggested by Shotton.

	In regard to claim 4, El Emam does not expressly disclose the claimed limitations. However, Shotton teaches them as follows:
4. The method of claim 3, further comprising: determining a training subset of rows from the plurality of rows, wherein the determined training subset of rows exceed the predefined threshold; and generating the training dataset based on the determined training subset of rows. See Shotton, ¶ 0021, e.g. “a minimum number of example datum at the split node can be established as a termination condition.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Shotton’s threshold with Fay’s rows in order to help prevent overfitting as suggested by Shotton. 

	In regard to claims 10-11, parent claim 9 is addressed above. All further limitations have been addressed in the above rejections of claims 3 and 4, respectively.

	In regard to claims 17-18, parent claim 16 is addressed above. All further limitations have been addressed in the above rejections of claims 3 and 4, respectively.

Claims 5-7, 12-14, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over El Emam in view of Bilenko, Wojtusiak, Simard and Fay as applied above, and further in view of U.S. Patent Application Publication 2017/0048698 by Choffnes et al. (“Choffnes”).

	In regard to claim 5, El Emam does not expressly disclose:
5. The method of claim 3, further comprising: determining a testing subset of rows from the plurality of rows, wherein the determined testing subset of rows is less than or equal to the predefined threshold; and generating the testing dataset based on the determined testing subset of rows. However, this is taught by Choffnes. Choffnes 

	In regard to claim 6, Bilenko also teaches:
6. The method of claim 5, further comprising: preparing the training dataset and the testing dataset for the machine learning algorithm. See Bilenko, Fig. 1, elements 102-112, depicting dataset preparation for machine learning.	

	In regard to claim 7, Bilenko also teaches:
7. The method of claim 6, further comprising: training the machine learning model based on the prepared training dataset. See Bilenko, Fig. 1, elements 108 and 110, depicting the training of a model.

	In regard to claims 12-14, parent claim 10 is addressed above. All further limitations have been addressed in the above rejections of claims 5-7, respectively.

	In regard to claims 19-20, parent claim 17 is addressed above. All further limitations have been addressed in the above rejections of claims 5-6, respectively.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Rutten whose telephone number is (571)272-3703.  The examiner can normally be reached on M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on (571)272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/James D. Rutten/Primary Examiner, Art Unit 2121